Citation Nr: 0908018	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-42 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain with radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee instability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, inter alia, granted 
service connection for lumbosacral strain with radiculopathy 
and for residuals of status post right knee surgery and 
awarded a 10 percent rating for each, effective June 1, 2002.  
Subsequently, the claims file was transferred to the RO in 
Los Angeles, California.  

October 2004 rating decisions increased from 10 percent to 20 
percent the initial rating for lumbosacral strain, effective 
June 1, 2002; confirmed and continued the initial 10 percent 
rating for the right knee disorder based on arthritis, 
effective June 1, 2002; and granted a separate 10 percent 
rating for right knee instability, effective April 15, 2003.  

The Board remanded these issues to the RO in December 2006.

Because the appeal is an appeal for the maximum benefit 
allowable by law or regulation, the issues on appeal are 
characterized as they appear on the first page of this 
decision.  AB v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  From June 1, 2002 to September 22, 2002, the Veteran's 
lumbosacral strain with radiculopathy was manifested by no 
more than moderate limitation of motion, moderate 
intervertebral disc syndrome (IVDS), and muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in standing position.

3.  From September 23, 2002 to September 25, 2003, medical 
evidence does not document that the Veteran had any 
qualifying incapacitating episodes due to IVDS during the 
previous twelve-month period; or that he had severe 
limitation of motion of the lumbar spine; or that he showed 
severe strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

4.  Since September 26, 2003, the Veteran's lumbosacral 
strain with radiculopathy was manifested by forward flexion 
of 90 degrees; there was no medical evidence of ankylosis of 
the spine.

5.  The Veteran's right knee arthritis was manifested by 
subjective complaints of pain and X-ray evidence of arthritis 
in the knee joint.

6.  The Veteran's right knee disability was not manifested by 
more than slight subluxation or lateral instability.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for lumbosacral strain with radiculopathy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5292, 5293 (2003), 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, DCs 5237, 5243, 
General Rating Formula for Diseases and Injuries of the Spine 
(as in effect since September 26, 2003).

2.  The criteria for an initial rating in excess of 10 
percent for right knee arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.71a, DCs 5260, 5261, 5010 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for right knee instability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.71a, DC 5257 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in February 2003 and March 2007.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  When read together, 
the Board finds that these letters overcome a defect in the 
March 2007 letter that appeared to be directed to an earlier 
effective date claim rather than to claims for increased 
ratings. 

Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in May 2008.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) also was added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2007 
correspondence. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, no duty to provide the notice 
described in 38 C.F.R. § 3.159(b)(1) of this section arises 
upon receipt of a Notice of Disagreement.  Therefore, 
regarding the initial rating claims for lumbosacral strain 
with radiculopathy and for right knee arthritis and 
instability the requirements outlined in Vazquez-Flores are 
not applicable.  Instead, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

LUMBOSACRAL STRAIN

Historically, by rating action of June 2003, the RO granted 
service connection for lumbosacral strain with radiculopathy 
and assigned an initial 10 percent rating under the 
provisions of 38 C.F.R. § 4.71a, DC 5295, effective June 1, 
2002.  In October 2004, the RO increased the 10 percent 
rating to 20 percent under the provisions of 38 C.F.R. 
§ 4.71a, DC 5295-5292.  

Initially, the Board notes that, effective September 26, 
2003, VA revised the criteria for rating all disabilities of 
the spine, including intervertebral disc syndrome (IVDS).  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new DCs, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003). 

From June 1, 2002 to September 22, 2002

Pursuant to former DC 5292, a 10 percent rating was 
assignable for slight limitation of motion of the lumbar 
spine, a 20 percent rating was assignable for moderate 
limitation of motion, and a 40 percent rating was assignable 
for severe limitation of motion.

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.

Pursuant to former DC 5293, a 40 percent rating was assigned 
for severe IVDS with recurring attacks and little 
intermittent relief.  A maximum 60 percent rating was 
assigned for pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Pursuant to former DC 5295, a 40 percent rating was assigned 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board notes that there is no medical evidence of record 
during this time period with which to rate the Veteran's low 
back disorder.  Therefore, an initial rating in excess of 20 
percent for the period from June 1, 2002 to September 22, 
2002 is not warranted.

From September 23, 2002 to September 25, 2003

Effective September 23, 2002, IVDS was evaluated by one of 
two alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).

Alternatively, the Veteran's low back disability could be 
evaluated under DC 5292, rating limitation of motion of the 
lumbar spine, or DC 5295, rating lumbosacral strain.

Considering the pertinent evidence in light of the criteria 
noted above, the Board finds no basis for a rating in excess 
of 20 percent for the period from September 23, 2002 to 
September 25, 2003.  

The Veteran underwent a fee-basis VA examination in April 
2003.  He complained that his lower back pain had worsened in 
the past three years and that it radiated down the right leg.  
He denied being placed on bed rest for his back, although he 
had periodic episodes of treatment or evaluation.  Currently 
he was receiving some type of epidural injection and steroids 
in the back which lasted four to five months and helped with 
the pain.  

On examination, the lumbar spine appeared normal with 
tenderness in the lower lumbar region.  Range of motion 
measured as follows: forward flexion to 80 degrees with pain 
at the extremes of flexion; extension to 20 degrees; right 
and left lateral flexion to 25 degrees; and bilateral 
rotation to 25 degrees with pain at the extremes of range of 
motion.  The examiner found that lumbar spine range of motion 
was additionally limited by pain, but not by fatigue, 
weakness, lack of endurance or incoordination.  Straight leg 
raising test was positive in both the standing and supine 
position on the right.  X-ray studies showed spondylosis and 
degenerative hypertrophic tipping anterolaterally at the 
bodies of L3 through L5.  The VA examiner diagnosed 
lumbosacral strain with radiculopathy and spondylosis.

A fee-basis April 2003 VA neurological examination revealed 
mild right lower extremity weakness as well as sensory 
impairment noted in the approximate dermatomes of L5 and S1.

For the period from September 23, 2002 to September 25, 2003, 
the Board finds that the medical evidence of record does not 
show symptoms that warrant a 40 percent rating under former 
DCs 5292 or 5295.  While the April 2003 VA examiner diagnosed 
lumbosacral strain with radiculopathy and spondylosis, there 
is no medical evidence in the claims file during this time 
period that would support a finding of severe limitation of 
motion of the lumbar spine or severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, so as 
to warrant a higher rating under either DC 5292 or DC 5295.  

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

Here, the Board notes that the April 2003 VA examiner found 
pain at the extremes of range of motion, but that limitation 
of motion was not affected by fatigue, weakness, or lack of 
endurance or incoordination.  The Board finds that the 
current 20 percent rating appropriately compensates the 
Veteran for any functional loss due to pain during the period 
in question.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.

Moreover, there is no objective documentation of what VA 
considers "incapacitating episodes" and there is no 
evidence of bed rest prescribed by a physician.  As such, the 
evidence does not support a finding that the Veteran had 
incapacitating episodes of IVDS for four weeks during the 
past 12 months, which is warranted for the next higher, 40 
percent, rating assignable under the former DC 5293.

There is also no medical evidence of any separately ratable 
neurological disability due to the Veteran's service-
connected lumbar spine disability.  The report of the April 
2003 VA examiner noted mild right lower extremity weakness as 
well as sensory impairment in the approximate dermatomes of 
L5 and S1, but there are no physician characterizations that 
any such radiculopathy is a separately ratable neurological 
disability.

The Board also finds that no higher rating is assignable 
pursuant to any other potentially applicable rating criteria 
in effect during the period in question.  The medical 
evidence does not demonstrate that the Veteran had residuals 
of a fractured vertebrae or ankylosis of the spine.  Hence, 
there is no basis for rating the disability under former DCs 
5285, 5286, or 5289.  Therefore, an initial rating in excess 
of 20 percent for the period from September 23, 2002 to 
September 25, 2003 is not warranted.

Since September 26, 2003

Effective September 26, 2003, the criteria for rating all 
musculoskeletal spine disabilities are set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  
Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine, with rating 
criteria, pertinent to the lumbar spine, as follows.  A 
rating of 40 percent is awarded for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A rating of 50 percent is 
awarded for unfavorable ankylosis of the entire thoracolumbar 
spine.  A rating of 100 percent is awarded for unfavorable 
ankylosis of the entire spine.  These criteria are applied 
with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

Effective September 26, 2003, the diagnostic code for IVDS 
also was renumbered as DC 5243.  However, the criteria for 
rating all spine disabilities are now set forth in the 
General Rating Formula for Diseases and Injuries of the Spine 
explained above.  The revised criteria provide that IVDS is 
rated under the "incapacitating episodes" methodology 
discussed above in the preceding section, or alternatively, 
under the General Rating Formula.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in May 2007.  He 
complained that his back pain had radiated down the right 
lower extremity to the level of the foot and reported that a 
private MRI scan showed a herniated disc at L2-3.  He 
currently had low back pain with pain in the left leg down to 
the level of the calf.  Radiation of pain in the right lower 
extremity was baseline 4/10 and increased to 9/10 with 
sitting for more than 20 minutes or having increased activity 
for more than 20 minutes.  Pain was 2/10 for the left lower 
extremity and increased with lying down.  He denied current 
medications or treatments and incapacitating episodes.  

On examination, range of motion of the lumbar spine measured 
as follows:  flexion was to 90 degrees, extension was to 30 
degrees, lateral bending to the left and to the right was to 
20 degrees each, and lateral rotation to the left and to the 
right was to 20 degrees each without limitation based on 
pain, weakness, fatigability or lack of endurance on 
repetitive use.  The bilateral lower extremities had 5/5 
strength and the straight leg raise test was negative for 
both the left and the right side.  Decreased sensation was 
noted over the lateral aspect of the left calf over an area 
of 5 by 2 cm., which was decreased to pinprick sensation.  
Otherwise, sensation to sharp versus dull was intact 
diffusely.  X-ray studies showed multilevel degenerative disc 
disease with decreased joint space and grade 1 retrolisthesis 
of L3 on L4 and L2 on L3.  The examiner diagnosed lumbar 
spondylosis.  

Considering the pertinent evidence in light of the criteria 
of revised DC 5237, for rating lumbosacral strain, and of 
revised DC 5243, for rating IVDS (as in effect from September 
26, 2003), the Board finds that the medical evidence for the 
period since September 26, 2003 provides no basis for more 
than the assigned 20 percent rating.

The orthopedic manifestations of the Veteran's lumbosacral 
strain have been rated as 20 percent, pursuant to the former 
DC 5292 for limitation of motion of the lumbar spine.  Under 
the General Rating Formula, higher ratings are available for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less or ankylosis of the thoracolumbar spine or of the entire 
spine.  38 C.F.R. § 4.71a.  

The medical evidence since September 26, 2003, including a 
May 2007 VA examination, simply does not include evidence of, 
or of disability comparable to, forward flexion of the 
thoracolumbar spine to 30 degrees or less or unfavorable 
ankylosis of the thoracolumbar spine or of the entire spine.  
As there is no evidence of greater limitation of motion than 
that represented by a 20 percent rating, no higher rating is 
warranted.

Even considering the DeLuca factors, for the period since 
September 26, 2003, the Board finds that the 20 percent 
rating appropriately compensates the Veteran for any 
functional loss due to pain and other factors.  See 38 C.F.R. 
§§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 204-07.  In this 
regard, the May 2007 VA examiner stated that range of motion 
was not limited by pain, weakness, fatigability or lack of 
endurance on repetitive use.  These findings are not 
indicative of ankylosis of the spine or forward flexion of 30 
degrees or less.  The Board also notes that, as, under the 
revised criteria, disabilities of the spine are rated based 
on limitation of motion with or without symptoms such as 
pain, the Board finds that the DeLuca factors do not provide 
a basis for a higher rating for the Veteran's lumbar spine 
disability.  

While the revised criteria also provide for higher ratings 
where there is IVDS-based either on the frequency of 
incapacitating episodes, the General Rating Formula, or by 
combining separate ratings for orthopedic and neurological 
manifestations, whichever results in a higher rating (see 
38 C.F.R. § § 4.71a, General Rating Formula, Note 1; DC 5243 
(2008)-here, there is no objective documentation of what VA 
considers "incapacitating episodes" or evidence of any 
ankylosis.  During the May 2007 VA examination, the Veteran 
denied incapacitating episodes.  The record does not show 
that bed rest was prescribed by a physician.  As such, the 
competent and objective evidence does not support a finding 
that the Veteran had incapacitating episodes of IVDS for four 
weeks during the past 12 months, which is warranted for the 
next higher, 40 percent, rating assignable on the basis of 
incapacitating episodes.  

There also is no medical evidence of any separately ratable 
neurological disability due to the Veteran's service-
connected lumbar spine disability.  The report of the May 
2007 VA examiner noted complaints that low back pain had 
radiated to both legs, but strength of the lower extremities 
was normal.  There are no physician characterizations that 
any such radiculopathy is a separately ratable neurological 
disability.  The report of the May 2007 VA examiner did find 
decreased sensation to pinprick in the lateral aspect of the 
left calf and lumbar spondylosis, but the report of the VA 
examination showed there were no objective findings of 
radiculopathy and neuropathy.

For all the foregoing reasons, the claim for a higher rating 
in excess of 20 percent for lumbosacral strain with 
radiculopathy must be denied.  

RIGHT KNEE

The veteran's service-connected right knee instability is 
evaluated as 10 percent disabling under DC 5257, for rating 
recurrent subluxation or lateral instability of the knee.  38 
C.F.R. § 4.71a (2008).  The criteria under DC 5257 provide 
for 10, 20, or 30 percent ratings for slight, moderate, or 
severe recurrent subluxation or lateral instability, 
respectively.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).  For disabilities evaluated on the 
basis of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997); 38 C.F.R. § 4.59 (2008).  

More recently, the General Counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  See 38 C.F.R. § 4.71a.  

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 
0 percent rating.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; extension limited to 30 degrees warrants a 40 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; and extension limited to 5 degrees warrants a 
0 percent rating.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2008).

The Veteran underwent a fee-basis VA examination in April 
2003.  He told the examiner that he injured his knee while 
running aboard ship in 1999 and that a MRI scan 10 months 
later showed a meniscus tear.  He also said that he had 
arthroscopic surgery on the knee.  He complained that 
currently he had problems with catching, pain, and a feeling 
of the knee giving way.  He has also felt numbness on the 
front and lateral aspect of the right knee.  On examination, 
range of motion measured flexion to 100 degrees and extension 
to 0 degrees and was additionally limited by pain, but not by 
fatigue, weakness, lack of endurance or incoordination.  The 
examiner noted that the right knee appeared abnormal with 
slight swelling noted.  There was no heat, redness, effusion, 
drainage, or abnormal movement on the right knee.  There was 
mild crepitus on motion, tenderness was noted on the medial 
aspect, and the anterior drawer sign was positive.  X-ray 
studies showed no abnormality of the right knee.  The 
examiner noted some crepitus and tenderness on the medial 
joint line and some diminution in range of motion.  As the 
anterior drawer test was positive, there was an indication of 
some laxity of the knee.  The examiner diagnosed right knee 
strain and beginning degenerative joint disease, status post 
arthroscopic surgery (likely full meniscectomy), with 
residual pain and laxity.  

The Veteran underwent a VA examination in May 2007.  He 
denied any significant mechanical symptoms or swelling and 
said that his baseline pain was 4/10 with an elevation to 
7/10 after 30 minutes of use such as walking or standing.  He 
did not use any assistive devices to walk, and had not missed 
any work.  On examination, there was no noted abnormality of 
the right knee and no point tenderness to palpation.  Range 
of motion was measured as 0 to 130 degrees without limitation 
of motion based on pain, weakness, fatigability, or lack of 
endurance on repetitive use.  The knee was stable to 
anterior, posterior, varus and valgus stresses.  No effusion 
was noted.  X-ray studies of both knees showed bipartite 
patella with a superolateral patellar ossicle on the left 
side being more significant than the right.  There was no 
significant degenerative change of the patellofemoral, medial 
or lateral compartments.  The VA examiner diagnosed right 
knee pain without evidence of significant degenerative change 
or internal derangement with incidental findings of bipartite 
patella.  In a June 2007 addendum, the examiner recorded no 
significant anterior cruciate ligament (ACL) laxity in the 
right knee.

To warrant a higher, or 20 percent, rating under DC 5257, the 
evidence must show moderate recurrent subluxation or lateral 
instability.  In this case, the evidence does not indicate 
this disability is any more than slight.  There is, in fact, 
some discrepancy as to whether the Veteran even has 
subluxation or lateral instability of the right knee, 
according to the June 2007 addendum to the VA examination.  
The May 2007 VA examiner noted in June 2007 that there was no 
significant ACL laxity during the VA examination, though a 
positive drawer's sign or test in the April 2003 fee-basis VA 
examination indicated some laxity in the knee earlier.  As 
there are no private or VA treatment records found in the 
claims file, the Board finds that overall, given this 
discrepancy, a 10 percent rating, but no higher, is warranted 
for slight recurrent subluxation or lateral instability.

The Board also finds that the weight of the evidence 
indicates the Veteran is not entitled to an initial rating in 
excess of 10 percent for right knee arthritis.  While the May 
2007 X-ray did not reveal arthritis, or significant 
degenerative changes in three compartments of the right knee, 
the April 2003 fee-basis VA examiner had diagnosed the 
beginnings of degenerative joint disease post-surgery.  As 
noted above, there are no contemporary private or VA medical 
records to show progressive arthritic degenerative conditions 
in the knee.

The Veteran's residuals of status post right knee surgery are 
rated under Diagnostic Code 5259-5010.  This indicates that 
the disability was originally rated under DC 5259, for 
removal of symptomatic semilunar cartilage, and under DC 5010 
for arthritis.  The Board notes that the rating specialist 
under DC 5010 is directed to rate as degenerative arthritis 
under DC 5003.

As mentioned, the Veteran is entitled to separate ratings 
under DC 5003 for arthritis.  Under 38 C.F.R. § 4.71a, DC 
5003, degenerative or osteoarthritis, when established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Here, the evidence indicates the Veteran has right knee pain, 
increasing from 4/10 to 7/10 after 30 minutes of walking or 
standing.  Limitation of flexion to 130 degrees in the right 
knee is not to a compensable degree.  To warrant a 
compensable rating under DC 5260, flexion must be limited to 
45 degrees.  There is no evidence of limitation of extension, 
so a separate rating is not warranted under DC 5261.  But 
since there is evidence of arthritis in the April 2003 fee-
basis examination, under DC 5003, a separate 10 percent 
rating is warranted for the right knee.  

Therefore, initial ratings in excess of 10 percent are not 
warranted for either right knee arthritis or right knee 
instability in this case.  

Conclusion

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected back and knee disabilities 
that would take his case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

For all the foregoing reasons, the claims for a higher 
initial rating in excess of 20 percent for lumbosacral strain 
with radiculopathy, for a higher initial rating for right 
knee arthritis, and for a higher initial rating for right 
knee instability must be denied.  The Board also finds that 
staged ratings are not warranted for any claim.  See 
Fenderson, 12 Vet. App. at 126.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against these claims, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with radiculopathy is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee arthritis is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee instability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


